MEMORANDUM***
We affirm the district court’s denial of Williams’s petition for habeas corpus.
The state court’s ruling regarding the admonition to Dysart was not contrary to, nor an unreasonable application of, clearly established Supreme Court law.1 In Webb v. Texas2 the Supreme Court case at issue, the admonition “effectively drove the defendant’s only witness off the stand.”3 This case differs in that the admonition occurred during a preliminary hearing rather than at trial, the witness was a prosecution rather than a defense witness, and in that he was not driven off the stand, but testified and remained available for cross examination.
The state court’s ruling on ineffective assistance also was not contrary to, nor an unreasonable application of, clearly established Supreme Court law. Regard*70less of whether trial counsel was deficient, which we do not intimate, Williams has not demonstrated prejudice.4 There is nothing to indicate that anything would have changed even had counsel objected to the justice’s remark.
AFFIRM.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 28 U.S.C. § 2254(d)(1).


. Webb v. Texas, 409 U.S. 95, 93 S.Ct. 351, 34 L.Ed.2d 330(1972).


. Id. at 98, 93 S.Ct. 351.


. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).